 SHELL OILCOMPANY305during the strike, and certain new provisions in the current contract permittingrelaxation of craft lines and permitting operating employees to do minor mainte-nance work,account in considerable measure for the Company's ability to operatewith fewer employees.Finally, the completion of the contracts here challenged asimproperly let appears to moot any claim for reinstatement even if the recordestablished(as it does`not) that particular employees were laid off or not calledback because such contracts were let.Similarly,inmy judgment,any attempt todetermine which if any employees might be entitled to backpay based on recon-structing the situation which would have prevailed had the contracts not been let,would involve unreal speculations and imaginary conclusions,would only tend toexacerbate feelings within the Union as well as between the Union and the Com-pany, and, in short, would not effectuate the policies of the Act.As inShell Oil,therefore,I do not recommend a reinstatement or backpay order.[Recommended Order omitted from publication.]Shell Oil CompanyandLocal 7-389, Oil,Chemical and AtomicWorkers'International Union,AFL-CIO.Case No. 7-CA-4359.October 29, 1964DECISION AND ORDEROn April 14, 1964, Trial Examiner David London issued his De-cision in the above-entitled proceeding, finding that Respondent hadengaged in and was engaging in certain unfair labor practices viola-tive of Section 8(a) (5) and (1) of the Act and recommending thatit cease and desist therefrom and take certain affirmative action, asset forth in the attached Decision.Thereafter, the General Counseland Respondent filed exceptions to the Trial Examiner's Decisionand supporting briefs.Pursuant to Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to athree-member panel [Chairman McCulloch and Members Fanningand Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision and the entire record in this case, includ-ing the exceptions and briefs, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner to the limitedextent consistent with this Decision.From 1955 to 1963, Shell Oil Company, the Respondent herein, aspart of its operations in Michigan, delivered gasoline by truck fromits plant in Detroit to its service stations in Lansing. In mid-May1963, Respondent's operations manager informed Charles Regent, theDetroit plant manager, that a decision had been made to transfer theLansing accounts from Detroit to Grand Haven.This change was149 NLRB No. 26.770-076-65-vol. 149-21 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeing instituted because construction of a new pipeline would pro-duce a $9,000 saving for the Respondent if the gasoline were truckedto Lansing from Grand Haven rather than from Detroit.On Thursday, June 27, Regent notified Walter Thornton, the unionpresident, that the transfer of accounts would take place on July 1.On Friday morning, June 28, Thornton informed Regent that theUnion was concerned about the transfer and its possible effect ondrivers with least seniority and requested a meeting with the unioncommittee.This meeting, attended by Regent and Plant Superin-tendent Poladian on behalf of Respondent and by Thornton andthree other union committeemen on behalf of the Union, was held thesame afternoon.At this meeting Regent told the union committeeof the forthcoming transfer, and added that there would be nochange in the work schedule and no reduction in the number of em-ployees.Thornton opposed any transfer of accounts and stated thatthe Union would fight the issue by filing a grievance, unfair laborpractice charge, or a complaint with the ICC.The Union did notrequest any additional meeting prior to the transfer, and the changetook place as scheduled.At a second meeting on July 11, the Union presented Respondentwith a formal grievance based on the transfer of the Lansing ac-counts.The Union maintained in subsequent correspondence withthe Respondent that the transfer constituted a grievance and that thecontract grievance procedure should be applied.Respondent insistedthat the transfer was not a grievable matter. It was decided, how-ever, to hold another meeting to discuss the transfer.At this meeting held on August 13 Respondent reiterated that itconsidered the transfer a company prerogative and also that thismatter was not a proper grievance under its contract with the Unionbut that it would, nevertheless, fully discuss the transfer with theUnion.During this discussion, Respondent explained in detail theeconomic reasons for the transfer and assured the Union that noemployee would be hurt because there would be no change in thework schedule and no layoff of employees.'The meeting did not re-sult in the retransfer of accounts, and the Union filed an unfair laborpractice charge.The Trial Examiner, relying on the Board decision inFibreboardPaper Products Corp.138 NLRB 550 and related cases, concludedthat Respondent had violated Section 8(a) (5) of the Act. In reach-ing this conclusion, he found that the 2-day notice of the proposedtransfer and the meeting of June 28 did not fulfill Respondent's dutyimposed by Section 8 (d) "to meet at reasonable times and confer in1There were no reductions in the work force at the time of the hearing. SHELL OILCOMPANY307good faith."He further found that the meetings of July 11 and Au-gust 13, which were held after the transfer had taken place, also didnot constitute the type of negotiations contemplated by the statute.We agree with the Trial Examiner's general statemeiits of theprinciples enunciated in our earlier decisions inTowncCCountryTIanu f acturing Co., Inc.,136 NLRB 1002, enfd. 316 F. 2d 846 (C.A.5), andFibreboard Paper Products Corp.,138 NLRB 550, enfd. 322F. 2d 411 (C.A. D.C.), cert. granted 375 U.S. 963. In both thosecases, we held that a management decision to subcontract unit work,albeit for economic reasons, is a mandatory subject for bargainingand that an employer's failure to bargain with respect to this matteris violative of Section 8(a) (5) and (1) of the Act.The principlesof these earlier cases, however, are not meant to be hard and fastrules to be mechanically applied irrespective of the circumstances ofthe case.In applying these principles, we are mindful that the per-missibility of unilateral subcontracting will be determined by a con-sideration of the setting of each case.Thus, the amount of time anddiscussion required to satisfy the statutory obligation "to meet atreasonable times and confer in good faith" may vary with the char-acter of the subcontracting, the impact on employees, and the exigen-cies of the particular business situation involved.In short, the prin- 'ciples in this area are not, nor are they intended, to be, inflexibly rigidin application.Our examination of the instant case leads us to con-clude, in disagreement with the Trial Examiner, that Respondent hasnot failed to discharge its statutory bargaining obligation.Our de-cision is based on the various facts in the instant case, including theconduct of Respondent, the nature of the management determination,and the minimal effect of this determination.An evaluation of thesefacts with respect to the desired results to be achieved by the princi-ples set forth in our earlier decisions leads us to the conclusion thatRespondent has not violated Section 8 (a) (5).Thus, the record discloses that Respondent notified the Union ofthe proposed transfer a few days before its proposed effective dateand at a time when it still lay within its power to reverse its decision.After giving the Union such notice, Respondent did not refuse toconfer with the Union on the subject of the transfer. In fact, it didmeet with the Union bargaining committee at the Union's requestand did discuss the proposed transfer of work, stating its justifica-tion for such action and assuring the Union that no one would be "letout" by the change.Thereafter, Respondent continued to disclose awillingness to discuss the subject even though it believed it was underno obligation to do so.The record discloses, moreover, that subse-quent to the transfer, no employee in the unit was discharged.Al-though it would appear from the record in the instant case that 308DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent might have informed the Union of the proposed transferearlier than it did, in the light of all the circumstances present here-including the nature of the change, its limited effect on employees,and other factors indicated below-we cannot say that the short no-tice in this case is alone enough to establish Respondent's bad faithand refusal to bargain.We also note that Respondent met with the Union a month afterthe transfer and discussed in detail the economic reasons for its ac=tion and assured the Union that this would result in no change in thework schedule or layoff of employees.At this meeting as at the ear-lier one, the Union offered no specific proposals, but simply voicedits objections to the transfer.Although this meeting occurred afterthe transfer had been made effective, we nevertheless consider it ofsome significance in appraising the issue of whether Respondent wasseeking to evade its bargaining obligations, particularly since it ap-pears that the management decision herein involved was not of anirrevocable nature.As no third party interests had intervened, Re-spondent even at that time could have retransferred the work by asimple telephone call.In the circumstances of this case, and for the reasons stated above,we conclude that Respondent has not failed to discharge its bargain-ing obligations under the statute.We therefore find that Respond-ent has not violated Section 8(a) (5) of the Act and, accordingly,shall dismiss the complaint.[The Board dismissed the complaint.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpona charge filed on September6, 1963, by Local 7-389, Oil, Chemical andAtomicWorkers'InternationalUnion,AFL-CIO,herein called the Union, theGeneral Counselissued a complainton November15, 1963, againstShellOilCompany,herein called Respondentor the Company. The complaintalleges, insubstance,that on or aboutJuly 1, 1963,Respondent violated Section 8(a)(5) and(1) of the NationalLaborRelations Act as amended,29 U.S.C.151,et seq.,hereincalledthe Act, byunilaterally transferring from its Detroit,Michigan,plant to itsGrand Haven,Michigan,plantwork that was formerlyperformedbyDetroitemployees in the bargaining unit representedby the Union "without notifying theUnion of theaforementioned action or giving it an opportunity to bargain there-on."Respondent,by its amendedanswer, denies"thatitwas or is under anylegal duty tobargainwith the Union over the transferof its Lansing,Michigan,gasolinedeliveriesfrom its Detroit plant to its Grand Haven plant." Theamended answerfurtherpleads that even if the allegations of the complaint sum-marized above were true,the conduct complained of would not be a violation ofSection 8 (a) (5) and(1) of the Act.Pursuant to notice,a hearing was heldbeforeTrial ExaminerDavid London inDetroit,Michigan,on January6, 1964.All partiesappeared and were affordedfull opportunity to be heardand to examine and cross-examine witnesses.Sincethe close of the hearing a brief has been received from Respondentwhichhas beenduly considered. SHELL OILCOMPANY309Upon the entire record,' and from my observation of the witnesses, I make thefollowing:FINDINGSAND CONCLUSIONS1.THE BUSINESSOF RESPONDENTAt all times material herein, Respondent, a Delaware corporation, has beenengaged in the production, processing, sale, and distribution of gasoline, motoroil,and other petroleum products in various States of the United States. As anintegral part of its multistate operation, Respondent has at all times material hereinmaintained and operated a branch warehouse and storage depot in Detroit, Michi-gan, which depot or plant is the only plant directly involved in this proceeding,and from which it distributes and sells its products to customers within the State ofMichigan.During the year 1962, which period is representative of its operationsat all times material herein, Respondent in the course and conduct of its businessoperations produced, processed, and distributed through the United States prod-uctsvalued in excess of $50 million.During the same period, Respondentshipped products valued in excess of $500,000 directly from other States to itsplantswithin the State of Michigan. Respondent admits, and I find, that it hasbeen at all times material herein an employer engaged in commei ce within themeaning of Section 2(2), (6), and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe Union is a labor organization which admits to membership employees of theCompany.III.THE UNFAIRLABOR PRACTICESFrom 1955 to 1963, Respondent delivered gasoline by truck to service stations inand around Lansing, Michigan, located in the center of the southern half of thatState.These deliveries to Lansing were made from Respondent's delivery plant atDetroit,Michigan, located in the southeast corner of that State, where its em-ployeeswere, and are, represented for collective-bargaining purposes by theChargingUnion herein.Respondent also has another supply plant at GrandHaven,Michigan, located on the shore of Lake Michigan, almost due west ofLansing, where its employees were, and are, represented by another local of thesame International Union with which the Charging Union is affiliated.In December 1962, the Wolverine Pipe Line, whose original course ran fromNiles,Michigan, at the southwest corner of the State, to Detroit, was extended bya pipeline ("Tulip") from Niles to Grand Haven which indirectly changed theeconomics of supplying gasoline into the Lansing area.Although truckingcosts to Lansing had for some time been less from Grand Haven than fromDetroit, such lower trucking costs were substantially offset by the greater cost ofcarrying gasoline from Shell's refinery into the delivery plant at Grand Haven thaninto the plant at Detroit.The new "Tulip" pipeline into Grand Haven, however,reversed this economic advantage.Whereas it had cost 0.099 cents per gallon lessto supply Detroit than Grand Haven before "Tulip," it now costs 0.071 cents pergallon less to supply Grand Haven than Detroit. The net effect was thus toimprove Grand Haven's new position vis-a-vis Detroit's old position as a supplypoint by 0.17 cents per gallon or about $5,000 per year for the approximate3,000,000 gallons per year of gasoline which Shell was delivering into the Lans-ing area.Though "Tulip" was completed in December 1962 and Respondent, in its brief,concedes that the "new pipeline differential became effective on April 15, 1963," itwas not until the following "mid-May" that Charles Regent, manager of theDetroit plant, was notified by his superior, C. B. Wheeler, Respondent's operationsmanager with headquarters in Cleveland, that he would lose the Lansing accountsto the Grand Haven plant on June 1. Regent engaged in "lengthy discussions[withWheeler] relative to this transfer.trying to prove to management bycost studies, etc., that it would be much better to leave it in Detroit." Thesediscussions were, however, of no avail except that the effective date for the transferwas postponed by Wheeler to July 1, 1963.1A posthearing stipulation to make 29 corrections in the Official Report of Proceedingsherein, signed by all the parties hereto, and submitted to me on February 7, 1964, is herebyapproved, and the record is accordingly corrected. 310DECISIONSOF NATIONALLABOR RELATIONS BOARDItwas not, however, until the morning of Thursday, June 27, that any notice ofthe proposed transfer was given to the Union which, at that time, was, and formany years prior thereto had been, the collective-bargaining representative of mostof Respondent's employees at the Detroit plant including the drivers who made theLansing deliveries.At that time, Regent called Walter Thornton, president of theUnion, to his office and informed him that on the following Monday morning,July 1, "the Lansing accounts [would] be transferred from Detroit to GrandHaven."Thornton observed that the Detroit drivers, including himself, had thisrun for "quite sometime" (8 years), and that he would consult the Union'scommittee.On the following morning, Friday, June 28, Thornton informed Regent that"the afternoon drivers, those with the least seniority, were concerned about the lossof the Lansing accounts and he would like to have a full committeemeeting inthe afternoon." 2Such a meeting was held that afternoon attended by Regent andPaul Poladian, plant superintendent, in behalf of the Company, and Thornton andthree other committee members in behalf of the Union.At that meeting, Regent repeated to the full committee Respondent's decision totransfer the Lansing deliveries to Grand Haven on the following Monday' morn-ing.Thornton replied that the men "were upset" about the transfer and that theUnion would "certainly fight the issue "Regent informed the committee of hisunavailingeffortswithmanagementto retain the Lansing deliveries at Detroitfollowing which a discussion ensued "relative to the schedules, the reduction ofpeople, piece mealing of the work."During that discussion, Regent stated thatthe work schedules already posted did not involve any change in classifications orwork scheduling, -and that no one would be "let out." The meeting concludedwith Thornton's statement that the Union would either file a grievance, an unfairlabor practice charge, or a complaint with the ICC "relative to back-hauls out ofDetroit."During the same day, June 28, Respondent transferred one of its trucksfrom Detroit to Grand Haven and all deliveries to Lansing were thereafter madefrom the Grand Haven plant.Article VIII of the existing collective-bargaining agreement between the partiesestablishes a detailed "grievance procedure for the purpose of adjusting grievancesand disputes arising out of the application or interpretation of this agree-ment."The third and last step in that procedure made provision for an arbitrationcommittee of three members who were directed to "examine all of the facts indispute . . . [and] render a decision . . . which shall be final and binding on allparties."At a meeting of management and union representatives on July 11, Regent washanded a formal grievance by the Union charging that the Company had "unila-terally deleted the hauling of gasoline to the Lansing area" from the unit repre-sented by the Union, which conduct was alleged to be a violation of the "pastpractice of 8 years." Regent read the grievance and told the union committee "hewould have to get an answer on it ... because ... the decision was not made byhim, ... it wasmade by somebody higher up."Regent thereupon consulted with his superior, Wheeler, and replied to the Unionby his letter of July 17.After acknowledging receipt of the Union's grievance,Regent continued:It is the position of the Company that this issue, as submitted, does not havemerit under Article VIII grievance procedure of our current Articles ofAgreement because it fails to cite a specific violation of these Articles ofAgreement upon which the alleged grievance is based.If it is yourcontentionthat this matter should be settled in accordance withthe procedure set forth in Article VIII, please let me have your written state-ment as to that portion of our current agreement you believe has been violatedby the Company.If you are not prepared to cite a contract violation by the Company, thisentirematter may be discussed fully at our next regularly scheduled monthlymeeting.However, if the matter is then to be discussed, your written requestfor its inclusion on the agenda for our next meeting should state that you arenot raising this question for settlement in accordance with the procedure setforth in Article VIII.3 Article VII of the existing contract between the parties made provision for a "Work-men'sCommittee" of four members to meet with company representatives "at least monthlyto discuss any complaints which may arise " SHELL OIL COMPANY311On July 29 Thornton wrote Wheeler at Cleveland rejecting the contentionsoutlined in Regent's letter of July 17, and requesting that a "special grievancemeeting" be arranged in accordance with the second step provided by article VIIIof the collective-bargaining agreement.Wheeler replied on August 2 with thefollowing letter:We agree with Mr. Regent's letter of July 17, 1963, because no provision ofthe union agreement was either applied' or interpreted in arriving at thedecision to transfer the delivery origin of the Lansing area accounts fromDetroit to Grand Haven.Therefore, we believe he was correct in taking theposition that no misapplication or misinterpretation of our agreement hasoccurred.However, we will be glad to meet with you for a discussion of thematter at a mutually satisfactory date.The next meeting between the parties occurred on August 13.The Union wasrepresented by its full committee and J. R. Johnston, its secretary-treasurer; theCompany, by Wheeler, Regent, and Detroit Office Manager Keifer.At the outsetof that meeting, Wheeler made it clear to those present that he was not there toparticipate in any step of the contract's grievance procedure for the reasons outlinedin Regent's letter of July 17 reported above, i.e., that the removal of the Lansingdeliveries was not a grievable item which could ultimately lead to binding arbitra-tion under the contract.Though also making it clear that he considered thetransfer of this operation a company prerogative, he nevertheless expressed will-ingness "to discuss" the matter with the union committee.During the discussion that ensued, Wheeler explained in detail how, with theadvent of "Tulip," the service of Lansing out of Grand Haven, rather than fromDetroit,would result in an annual saving to the Company of approximately$9,000.He also informed the union committee "that no one at the Detroit plantwas being hurt, no schedules changed, and no one was [being] laid off." 3TheUnion centered its presentation on the contentions that by the transfer the Companywas "taking away the right for people to advance or to have jobs which werebetter than they would normally have," and that it "would reduce the amount ofovertime paid to the [Detroit] drivers."When Johnston asserted that by the fur-ther transfer of operations the Company "could piece meal [the Detroit] unit com-pletely out of existence."Wheeler denied having any such intention but admittedthat "this could probably happen at Jackson or other places."Except to definitely establish that the Company would continue to adhere to itsdecision that it did not consider the transfer of operations a subject for considera-tion as a grievance under the contract, the hour-long meeting produced no re-sults.Though adamant on this subject, the testimony is undisputed that the Com-pany nevertheless expressed willingness, and never refused, to "talk about" or"discuss" the transfer of operations with the Union.Concluding FindingsIn an endeavor to point up the issues involved herein, counsel for Respondent, inresponse to an inquiry from me during his closing argument, stated that Respond-entwas under "no duty to bargain with the Union concerning the transfer ofoperations from Detroit to Grand Haven, and that this subject was "not even thesubject of a grievance" under the collective-bargaining agreement.Section 8(d) of the Act requires that the "employer and the representative of theemployeesmeet atreasonable timesand confer ingood faithwith respect towages, hours, and other terms and conditions of employment, or the negotiation ofan agreement,or any question arising thereunder ...."In framing that sectionof the Act, added thereto in 1947 by the Taft-Hartley amendments after 12 years'experience with the Wagner Act, "Congress was incorporating the decisions of theBoard and the Courts defining the duty to bargain collectively.The statutorydefinition of those subjects about which the parties were required to bargain was ofnecessity framed in the broadest terms possible: wages, hours, terms and conditionsof employment. The use of this language was a reflection of the congressionalawareness that the act covered a wide variety of industrial and commercial activityand a recognition that collective bargaining must be kept flexible withoutprecisedelineation of what subjects were covered so that the Act could be administered tomeet changing conditions. Congress left it to the Board, in the first instance, togivecontent to the statutory language, subject to review by the courts3There were no reductions in the work force to the time of the hearing herein. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARD[Citing cases.]"East Bay Union of Machinists, Local 1304, United Steelworkersof America, AFL-CIO v. N.L.R.B. (Fibreboard Paper Products Corp.),322 F. 2d411, 414 (C.A.D.C.).In the exercise of that function, the Board has had occasion to consider thebreadth and flexibility of the statutorylanguage andhas concluded, with courtapproval, that many actions claimed by employers to be unfettered managementprerogatives are, instead, required subjects for collective bargaining within thescope of Section 8(d) of the Act.4 Transferring work out of a unit may havemore direct impact upon employees than wages, working conditions, or the othersubjectsmentioned in footnote4, supra,for the very retention of that work withinthe unit may, and often does, turn thereon.Though Respondent characterizes therelief sought here as "revolutionary," it was foreshadowed by earlier decisions ofthe Board. Thus, inJack Lewis et al., d/b/a California Footwear Company,114NLRB 765, the Board concluded that an employer "is under a statutory obligationto bargain with the Union with respect to moving its plant" from downtown LosAngeles to a location in the suburbs, approximately 12 miles away.The Board'sdecision with respect to this phase of the case was enforced by the court of appeals,sub nom. N.L.R.B. v. Jack Lewis et al, d/b/a California Footwear Company etal.,246 F. 2d 886 (C A. 9). See alsoBrown Truck & Trailer ManufacturingCompany at al.,106 NLRB 999.The most recent Board decisions dealing with this subject, and in which itsrationale was expounded at length, areTown & Country Manufacturing Company,Inc.,136 NLRB 1022, andFibreboard Paper Products Corporation,138NLRB550. In both cases, the employer unilaterally subcontracted a portion of its opera-tionswithout notifying and negotiating with the representative of their em-ployees.In both cases, the Board declared that a management decision to subcon-tractwork out of an existing unit,albeit for economic reasons,isa mandatorybargaining subject, and that an employer's failure to bargain with respect theretoconstitutes a violation of Section 8(a)(1) and (5) of the Act. Both decisions wereenforced by the court of appeals.5The principal thrust of Respondent's argument is that the Board; by its decisionsinTown & CountryandFibreboard, supra,and the court of appeals inFibreboard,erroneously interpreted and expanded the duty imposed upon an employer by Sec-tion 8(d) of the Act.Whatever merit, if any, there may be to this contention isnot for me to decide. As a Trial Examiner of the Board, its decisions and ration-ale, unless anduntil reversed by the Supreme Court,6 must serve as my decisionalguideposts herein.? In that posture of the case before me, I conclude that Respond-ent's liability under the Act for its unilateral transfer of the Lansing deliveries toGrand Haven must be appraised and adjudged by the Board's rationale and deci-sioninFibreboardandTown & Country.Applying that rationale to the factsfound herein, I conclude that Respondent violated Section 8(a)(1) and (5) of theAct by transferring its Lansing deliveries from Detroit to Grand Haven withoutfirst negotiating with the Union with respect to that transfer.Notwithstandingwhat has just been concluded, it goes without saying thatwith respect to any proposal to transfer the Lansing deliveries to Grand Haven, asinothermandatory bargaining subjects, "the obligation to bargain is not anobligation to agree."Fibreboard,322 F. 2d at 415.All that the Act demands isthat the employer give advance notice and bargain in good faith before making4For example, seeInland Steel Company v N.L.R.B.,170 F 2d 247, 254 (C.A. 7), certdenied 336 U S 960 (compulsory retirement program) ,N.L R B v. Lehigh PortlandCement Company,205 F. 2d 821 (C A. 4) (company housing) ;N L R B v. Niles-Bement-Pond Company,199 F. 2d 713 (CA. 2) (Christmas bonus) ,Richfield Oil Corporation vNLRB.,231 F. 2d 717 (CA D.C ), ceit. denied 351 U S 909 (stock purchase plan)N L R B v. Westinghouse Air Brake Co.,120 F 2d 1004, 1006-1007 (^C A 3) (decisionsrelating to economic layoff)5FibreboardPaper Products Corporation v. N.L R B.,322 F 2d 411 (CAD CTown& Country Mfg Co v. NLRB ,316 F. 2d 846 (C A 5). InTown & Counts y,however,the court pointed out "that the evidence [also] permits of no other conclusion than thatthe determination to subcontract its work and to discharge its drivers from employmentwas the result, in part at least, of the Company's determination to rid itself of theUnion," and it was for that reason that the enforcement order was granted. There is nosuch contention here6The Supreme Court on January 6, 1964, granted certiorari inFibreboard,375 U.S. 963?Insurance Agents'InternationalUnion (Prudential Insurance Co ),119 NLRB 768,reversed on other grounds, 260 F. 2d 736 (C A.D.C) and 361 U ^S. 477. SHELL OIL COMPANY313commitment.This, and this alone, is. the extent of the statutory restriction on theemployer's freedom of action.Where that obligation has been satisfied,the em-ployer may lawfully subcontract or transfer any part of its operations.However,by "guaranteeing employee participtation in decisions relating to wages, hours,and terms and conditions of employment,Congress made a determination that thiswould create an environment conducive to industrial harmony and eliminate costlyindustrial strife which interrupts commerce."Fibreboard,322 F.2d at 414.Respondent,in its brief,concedes that in "bothFibreboardandTown & Country,supra,the impact of the managerial decisions in question upon wages, hours orother terms and conditions of employment on employees in the respective bargainingunits.[was]direct, immediate and substantial."It seeks, however, to dis-tinguish those cases and others that have followed because all were concerned withthe subletting of complete operations where "the employer transferred all of thework which had been performed by the employees in the bargaining unit at aparticular plant to an independent contractor whoseownemployees thereafter per-formed the same work."Here, Respondent contends"we have only an antra-com-pany transfer of an' insignificant amount of work . . . transferred from a bargain-ing unit at one company'plant to a bargaining unit of the same internationalunion at another company plant in a different location."Though a distinction infact exists,I find it to be a distinction without legal significance,and conclude thatthe rationale by which the ultimate decision was reached by the Board inFibre-boardandTown & Countryrequires a similar conclusion herein.,Here, no less than was expressly found in the subletting cases named above, thecompelling and conclusive inference is that, but for the assignment of the work toothers outside the Detroit unit, Respondent could, and would have, utilized the'services of employees inside that unit either by the grant of additional overtime tofull-time drivers,or the grant of full-time work to drivers who prior thereto wereon a part-time or temporary basis. In light of that circumstance,there is no merittoRespondent'scontention that this change in operation was "without even theslightest economic loss to any member of the bargaining unit[because] Shell'sbusiness in the [Detroit]area was constantly growing," and that its "proprietorytrucking at Detroit increased from 160 million gallons in 1962 to 169 milliongallons in 1963.118That fortuitous circumstance,however, does not alter the factthat the Detroit unit actually lost the Lansing delivery of about 250,000 gallonspermonth requiring the full-time service of approximately 1i/3 of the 31 'to 32permanent drivers at that plant.Significant as the loss of the Lansing delivery was to the Union,its concern washeightened by Respondent'sunflinching contention that the decision to transferoperations from one unit to another was, and is,amanagement prerogative andcould be imposed unilaterally to as great an extent asitalonedeems expe-dient.Thus,thoughWheeler at the August 13 meeting denied that Respondenthad any intention to piecemeal or fragmentize the Detroit unit"completely out ofexistence,[he admitted that] this could probably happen atJackson(Michigan) orother places."The transfer of the Lansing deliveries being a subject concerning which it wasRespondent'sduty to bargain with the Union,itwas its concomitant duty to givetheUnionreasonable priornotice of that proposed change in operations, and anopportunity to negotiate with respect thereto.Though continuing to maintainthat it was under no obligation or duty to do so, Respondent now contends that itnevertheless gave adequate prior notice to the Union of its determination to transfertheLansing deliveries and an opportunity to bargain concerning that trans-fer.The testimony does not sustain this contention.Thus,(1) though the recordestablishes that "Tulip"was completed inDecember1962,(2) that on or beforeApril 15, 1963,Respondent's cost studies revealed the savings that would be rea-lized by the transfer in operations to Grand Haven, and (3)that it was in"mid-May"1963, that Regent, the Detroit plant manager,was officially notified tomake the transfer effective,itwas not until Thursday, June 27, 2 workdays beforethe transfer was made effective,that any notice was given to the Union.The transfer certainly was not a project of an emergency character precludingadequate notice to,and reasonable consultation with,the Union.Nor is this a casewhere the employer is faced with a real problem as to the timing of the no-tice.Thus, in the case of subletting,is the Union to be notified when the employer8 There was no reduction of, or other change in the driver complement at Detroit to thetime of the hearing.With respect to overtime,itwas greater during the 6 months afterthe date of change (July 1, 1963)than during the 6 months preceding that date. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDfirst gives consideration to subletting, when he first receives a bid or offer from thesubleasee, or after he has already committed himself by executing the subleasingagreement.Here, Respondent was confronted with no such problem. It, and italone, was involved.Respondent could, had it chosen to do so, have notified theUnion certainly as early as mid-May when the order to transfer the operation wastransmitted to Regent.The 2 days' notice given here cannot be said to comply with the command ofSection 8(d) of the Act, "to meet atreasonable timesand confer in goodfaith."The briefness thereof is in sharp contrast to the60 days'notice which theUnion is required to give Respondent if it should seek to terminate or modify theexistingcollective-bargainingagreement between the parties. Its shortness isfurther accentuated here by the fact that the decision-making power rested withcompany officials in Cleveland, or elsewhere, but not in Detroit. Its abruptness isconsistent only with, and a manifestation of, Respondent's unyielding position thatthe transfer was a company prerogative, and not a subject for negotiation.Nor is there any merit to Respondent's further contention, again explicitly madewith the reservation that it was without obligation to do so, thatin fact,there was"actual good faith bargaining by Respondent on the merits of its actions and norefusal by Respondent on June 28, 1963, or any other time to bargain furtherwhenever requested by the Union."It certainly cannot be claimed that the meeting of June 28, the only meetingbetween the parties before the transfer was made effective, constituted performanceof the duty imposed by Section 8(d) of the Act.The abruptness with which thatmeeting was convened, and the presence of representatives clothed with authorityonly to "talk" about, or "discuss," a decision already promulgated, and which couldonly be changed by others, militates most strongly and effectively against anysuch suggestion.Nor can it be said that there was in fact negotiation on July 11,when the Union filed its grievance.Though the first step in the grievance proce-dure established by the collective-bargaining agreement between the parties pro-vided for an initial "decision" by Regent, that official refused even toconsiderthegrievance.In any event, both the meeting of July 11 and that of August 13, the latterbeing the only other meeting between the parties, wereafterthe transfer to GrandHaven was already a fait accompli"No genuine bargaining over a decision toterminate a phase of operation can be conducted where that decision has alreadybeen'made and implemented."Town & Country Manufacturing Company, Inc.,136 NLRB 1022, 1030. This is especially true where, as here, the employer hassteadfastlymaintained up to this moment that it is under no obligation to nego-tiate, or even to consider a grievance with respect to the dispute. A willingness to"talk" about, or to "discuss," the change in operations already in effect is not thesame as bargaining about a proposal to change those operations.Respondent not only consistently adhered to the position that it was not requiredby law to bargain with the Union concerning a proposal to transfer its operationsfrom one plant to another, but it was and continues to be equally adamant that suchtransfers do not give rise to a grievance which could be processed in accordancewith article VIII of the contract between the parties described in an earlier portionof this decision.I reject any such contention.The Supreme Court had occasion to consider this problem inUnited Steelworkersof America v. Warrior & Gulf Navigation Co.,363 U.S. 574, an action to compelarbitration of a grievance based upon the employer's practice of contracting outwork.The agreement between the parties to that action contained a grievanceprocedure culminating in arbitration which procedure was to be invoked "shoulddifferences arise . . . as to the meaning and application of the provisions of thisagreement."The contract, however, also provided that "matters which are strictlya function of management shall not be subject to arbitration."The lower courtsconcluded that deciding whether to contract out work was "strictly a function ofmanagement" within the meaning of the agreement and dismissed the action tocompel arbitration brought under Section 301 (a) of the Act.The Supreme Court reversed and, in the course of its opinion, noted that the"arbitration of labor disputes under collective-bargaining agreements is part andparcel of the collective-bargaining process itself. It is more than a contract; itisa generalized code to govern a myriad of cases which the draftsmen cannotwholly anticipate. . . . [but nevertheless] covers the whole employment relationship..Apart from matters that the parties specifically exclude,all of the questions onwhich the parties disagreemust therefore come within the scope of the grievanceand arbitration provisions of the collective-bargaining agreement.The grievanceprocedureis, inother words,a part of the continuous collective-bargaining proc- SHELL OIL COMPANY315ess.It,rather than a strike, is the terminal point of a disagreement." [Em-phasis added.] 9What the Supreme Court said inSteelworkers supra,pertainingto the broad scope of the grievance procedure in collective-bargaining agreementshas even greater impact and significance here where there wasno exclusionfromthat procedure of matters that are "strictly a function of management."Consistent with the inflexible position that its decision to transfer work out ofthe unit was not grievable or arbitrable under the contract, Respondent's briefseems to imply that the Union's only remedy herein is a suit under Section 301 oftheAct "to compel specific performance of the contract" provisionsgoverninggrievances and arbitration.While it is true that the Board has frequently declinedto exercise jurisdiction where a dispute has been, or could have been, submitted toarbitration under the parties' bargaining contract, the Board's declination of juris-diction in those cases was purely discretionary.Section 10(a) of the Act expressly'provides that the Board's jurisdiction "shall not be affected by any other means ofadjustment or prevention that has been established...by agreement, law orotherwise ...."IV.THE REMEDYHaving found that Respondent has engaged in conduct violative of the Act, Irecommend that it cease and desist therefrom, and take certain affirmative actiondesigned to effectuate the policies of the Act, all as specified in the RecommendedOrder below.The General Counsel, in his complaint, prays that in addition to the usual cease-and-desist order which failure-to-bargain violations normally .require, Respondent bedirected to "return to the Detroit plant the work transferred from said plant."Though the Board, inFibreboardand inTown & Country,deemed it appropriate torequire and order the return to the employer of the subleased work involved in thosecases, it does not necessarily follow that a similar order should be entered here.The Supreme Court has cautioned that "the relief which the statute empowerstheBoard to grant is to be adapted to the situation which calls for redress."N.L.R.B. v. Mackay Radio & Telegraph Co.,304 U.S. 333, 348.InFibreboard, Town & Country,and all other subletting cases where restorationof the subleased operations was ordered by the Board, such drastic action wasrequired because the employer in all those cases had discharged or terminated theservicesof the employees who formerly were engaged in that operation. Toadequately remedy that situation, only a restoration of the subleased operationwould suffice. It is only by that means that the discharged employees, victims ofthe unfair labor practice, could be restored to their former positions and madewhole for the loss suffered by them.Here, however no employee was discharged or reduced in his hours of employ-ment nor, insofar as the record discloses, did any employee actually lose over-time.With respect, therefore, to the effect that the requested relief may have on theemployees, nothing is required, or to be gained, by now ordering Respondent toreturn the Lansing deliveries to Detroit.Nothing that has just been said, how-ever, is intended to minimize the seriousness of Respondent's violation of the Act. Itismy judgment, based on the entire record, that the duties imposed by the Recom-mended Order that follows are appropriately adapted to the situation before me.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.Local 7-389, Oil, Chemical and Atomic Workers'InternationalUnion, AFL-CIO, is a labor organization within the meaning of the Act.3.All dispatchers, auto mechanics, plant receiver-gaugers, driver-salesmen, sen-ior clerks, cashiers,senior loaders, senior warehousemen,yardmen,maintenancemen, terminal clerks, telephone operators, porters, car washer-greasers, and labor-ers employed at the Detroit plant of Respondent in Detroit, Michigan, excludingprofessional employees, watchmen, guards, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4At all times since about 1937, the above-named Union has been, and now is,the representative of all the employees in the unit described above for the purposesof collective bargaining with respect to rates of `pay, wages, hours of employment,and other terms and conditions of employment.9 See alsoJohn Wiley & Sons, Inc. v. David Livingston, etc.,376 U.S. 543. 316DECISIONSOF NATIONALLABOR RELATIONS BOARD5.By unilaterally ordering the transfer of, and by transferring, from its Detroitplant to its Grand Haven plant work that was formerly performed by employees inthe aforesaid appropriate unit without first giving the Union an opportunity tobargain with respect thereto, Respondent has violated Section 8(a) (5) of the Act.6.By the foregoing conduct, Respondent has interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed by Section 7 of the Actand has thereby violated Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices within themeaning ofSection 2(6) and(7) of the Act.[Recommended Order omitted from publication.]Local 60, International Association of Bridge,Structural andOrnamental Iron Workers,AFL-CIO[Gouverneur Iron Works,Inc.]andEdward O. Schrader.Case No. 3-CB-764. October 29,1964DECISION AND ORDEROn August 3, 1964, Trial Examiner Thomas F. Maher issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Decision.Thereafter, the Respondent filed exceptions to the Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Decision,the exceptions and brief, and the entire record in this case, and findsmerit in the Respondent's exceptions.The Trial Examiner found that by refusing to clear Edward O.Schrader for employment with Gouverneur Iron Works, Inc., Re-spondent caused Gouverneur to discriminate against Schrader in vio-lation of Section 8(a) (3) of the Act, and that by such conduct theRespondent violated Section 8(b) (2) and (1) (A) of the Act.Specifically, the Trial Examiner found that Gouverneur's job sup-erintendent, McAllister, refused to hire Schrader because he was be-hind in his dues payments to Respondent Local.As Schrader testi-fied, McAllister stated to Schrader that he was told by Respondent'sbusiness agent, Kaulbeck, in the course of a telephone conversation,that Schrader was "five months behind in your union dues and Ican't put you to work." Schrader further testified that when he(Schrader) telephoned Kaulbeck and asked him why he could nothave the job, Kaulbeck replied that Schrader was 5 months behind149 NLRB No. 29.